DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“Han”, US 2019/0268536) in view of Shimauchi et al. (“Shimauchi”, US 2018/0227485).

Regarding claim 1, Han discloses an image capturing apparatus including an external device capable of at least storing a captured image (Han: see figs. 1, 3 and pars. [0033], [0046], [0062], [0067], [0089] wherein an electronic device 101 including camera module 180 including an external electronic device 301 capable of at least storing a raw image), comprising: 
one or more processors (420); and 
one or more memories (430) storing executable instructions which, when executed by the one or more processors, cause the image capturing apparatus to perform operations (Han: see pars. [0080], in which memory 430 stores data of the processor 420, cause the electronic device 101 to perform operations) including:  
obtaining an execution instruction of image analysis processing (Han: see fig. 3 and pars. [0063], [0075]-[0076], obtaining a user input of selecting image corrected by using first image processing scheme); 
executing an image analysis processing for the image captured by the image capturing apparatus (Han: see pars. [0075]-[0076], executing first image processing scheme for the raw image captured by the electronic device 101); and 
determining, if a device is able to execute the image analysis processing for an image captured by the image capturing apparatus, which of the image capturing apparatus and the device performs the image analysis processing (Han: see pars. [0078], if the first and second image processing schemes are the same as the external device is able to execute the second image processing schemes, the processor 302 decides not to receive an image from the external electronic device 301. Therefore, the first image processing scheme is only performed on the electronic device 101).
Han does not disclose that an image capturing apparatus includes a mounting part capable of attaching/detaching an external device.
(Shimauchi: see figs. 1-2 and par. [0086], wherein the recording medium may be detachable to the image pickup apparatus).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shimauchi with the system/method of primary reference to include a detachable device.
One would have been motivated to provide more functions for the system offered by the external device. 

Regarding claim 4, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein the image analysis processing is performed cooperatively by the image capturing apparatus and the device (Han: see fig. 3 and par. [0066], in which the first image processing scheme/the second image processing scheme is performed cooperatively by the electronic device 101 and the external electronic device 301).

Regarding claim 5, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein if the image analysis processing can be completed by the device, the image analysis processing is performed by the device (Han: see fig. 3 and par. [0066], wherein if the second image processing scheme can be completed by the external electronic device 301, the second image processing scheme is performed by the external electronic device 301).

Regarding claim 6, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein if the image analysis processing cannot be completed by the device, the image analysis processing is performed by the image capturing apparatus (Han: see par. [0078], wherein if the first image processing scheme cannot be completed by the external electronic device 301, the first image processing scheme is performed by the electronic device 101).

Regarding claim 7, Han in the combination with Shimauchi discloses the apparatus according to claim1, wherein if processing performance of the image analysis processing by the image capturing apparatus cannot be satisfied with aPage 3 of 12U.S. Patent Application No. 17/025,034 Docket No. 10208096US01 (1880-1845)target volume of the processing performance, the image analysis processing is performed by the device (Han: see fig. 3 pars. [0064], [0064], noted that the image analysis processing is performed by the electronic device 101 and further processed by the external electronic device 101 by using the second image processing scheme).

Regarding claim 8, Han in the combination with Shimauchi discloses the apparatus according to claim 7, wherein the target volume of the processing performance is set in advance in accordance with the image analysis processing to be executed (Han: see par. [0057], wherein a specified condition is met set by user’s input in accordance in the image analysis processing to be executed).

Regarding claim 9, Han in the combination with Shimauchi discloses the apparatus according to claim 7, wherein the target volume of the processing performance is set by a user (Han: see par. [0057], wherein a specified condition is met set by user’s input in accordance in the image analysis processing to be executed).

Regarding claim 10, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein if the device mounted in the mounting part has a plurality of processing functions for performing the image analysis processing, the image analysis processing is performed by using at least one of the plurality of processing functions (Han: see pars. [0083]- [0084], [0087], noted that if the external electronic device 301 has a plurality of processing functions for performing the image analysis processing such as white balance adjustment, color adjustment, CFA interpolation, sharpening…, the second image processing scheme is performed by using at least one of the plurality of processing functions as listed) (see the analysis of claim 1 for the limitation: “the device mounted in the mounting part”).

Regarding claim 11, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein the image capturing apparatus determines which of the image capturing apparatus and the device performs the image analysis processing based on a processing load of the image capturing apparatus (Han: see pars. [0064], [0066], in which the electronic device 101 transmits attribute information to the external electronic device 301 for determining the external electronic device to perform second image processing scheme based on performing first/second image processing scheme).

Regarding claim 12, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein the image capturing apparatus determines which of the image capturing Page 4 of 12U.S. Patent Application No. 17/025,034Docket No. 10208096US01 (1880-1845)apparatus and the device performs the image analysis processing based on an environment of image capturing by the image capturing apparatus (Han: see pars. [0064], [0066], [0078], wherein the electronic device 101 transmits attribute information to the external electronic device 301 for determining the external electronic device performing the second image processing scheme or not based the attribute information which includes flash information as shown in table 1).

Regarding claim 15, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein the mounting part includes an secure digital (SD) card slot, and the device is a device in a form of an SD card (Han: see pars. [0043]-[0044], wherein a connecting terminal 178 includes a SD card connector, and the external electronic device is a device is a form of an SD card).

Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding claim 17, claim 17 recites the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable storage medium is found in par. [0034] of Han.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“Han”, US 2019/0268536) in view of Shimauchi et al. (“Shimauchi”, US 2018/0227485) and further in view of Watanabe et al. (“Watanabe”, US 2018/0262679).

Regarding claim 13, Han in the combination with Shimauchi discloses the apparatus according to claim 1, wherein the device includes function capable of performing the second image processing scheme (Han: see fig. 3 and par. [0066], wherein the external electronic device 301 is capable of performing the second image processing scheme), and 
upon determining to use the device, setting data is set for the function capable of performing the second image processing scheme to execute the image analysis processing (Han: see fig. 3 and par. [0066], upon determining to use the external electronic device 301, the electronic device 101 is set for the function capable of performing the second image processing scheme based on the attribute information to execute image analysis processing).
Han in the combination with Shimauchi does not disclose that the second image processing scheme includes function of rewriting processing contents. 
However, Watanabe teaches that the processing includes function of rewriting processing content (Watanabe: see fig. 5 and par. [0083], noted that the rewriting part 254 writes the image processing programs 131 to their storage destinations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary reference to include a function of rewriting processing content in the image processing.


Regarding claim 14, Han in the combination with Shimauchi and Watanabe discloses the apparatus according to claim 13, wherein the device stores information of a result of the image analysis processing (Han: see fig. 4 and par. [0089], wherein the external electronic device 301 stores an image corrected in the memory 470), and 
the image capturing apparatus reads out and obtains the information of the result from the device (Han: see fig. 4 and par. [0081], in which the electronic device 101 reads out and obtains the image corrected from the external electronic device 301).
Han in the combination with Shimauchi and Watanabe does not explicitly disclose that the device stores the setting data.
On the other hand, Watanabe teaches that the device stores the setting data (Watanabe: see fig. 5 and par. [0083], wherein an image processing device stores the image processing programs 131).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary references to include storing the setting data.
One would have been motivated to provide the setting data stored for further processing when the system needs to access the previous setting data. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697